_ internal_revenue_service department of the treasury u i l no washington dc person to contact telephone number refer reply to cc dom fi p - plr-105199-98 date feb legend company - state year date date date date date year year date yea t k w w a i w q i date and subsequent correspondence requesting certain rulings on behalf a letter dated february in reply to this is plr-105199-98 the rulings requested generally concern the of company of the internal_revenue_code to company's application of sec_851 you have also requested a ruling concerning whether activities company can carry forward capital losses and net operating losses generated during c_corporation tax years to years following its in addition conversion to we acknowledge that you have withdrawn one ruling you requested a regulated_investment_company ric facts company is a venture capital_investment company operating as et seq act u s c 80a-1 a business_development_company under the investment_company act of incorporated under state law in year business on date company converted from an operating company registered under the securities and exchange act of toa closed-end non-diversified investment_company under the act company bdc act year basis company files its federal_income_tax returns on a calendar on date company elected to become a business development subject_to the provisions of as of the close of of company was the as a bdc company functions as an internally managed investment_company the operations of which are conducted by its its board officers and employees under the general supervision of company's business objective is of directors term capital appreciation from its investments invested a substantial portion of development-stage or start-up companies and in the development of company new technologies in may also invest publicly_traded_securities in expansion financing and leveraged buy-out financing of more mature operating companies company invests in private companies that potential for growth a venture capital company and provides managerial assistance to to the extent permitted under the act in addition company may participate in its opinion have significant a broad range of industry segments its assets in private- to achieve long- company has as in company has been taxed under subchapter_c the code since however company intends to qualify and elect to of subchapter_m effective date a ric under part i its inception be taxed as of on date company owned appreciated assets that it plans to continue to hold although it may sell certain of the assets during year sec_2 and assets will appreciate from their valuation as company represents that as net operating losses available to carry forward to company represents that pursuant to notice_88_19 it will elect sec_1374 treatment with regard to any company expects that some or all of of date of date it had capital losses and at least year c b its plr-105199-98 appreciated assets that it holds upon conversion to ric status on date the securities_and_exchange_commission sec sec_851 the issued company a certification pursuant to for the fiscal_year ended certification provides that company was principally engaged in the furnishing of capital to date other corporations development companies which are principally engaged in the development or exploitation of inventions technological improvements new processes or products not at the end previously generally available qualified issuers of each quarter of year development companies comprised the following percentages of company's total assets march percent and percent june company represents that during the december period from date through date more than percent of by value consisted of securities of qualified company's assets issuers whose securities had been held by company for years or less b percent september d percent a company represents that it intended that on a continuous basis for the period from date through date more than percent of company's assets securities of qualified issuers whose securities have been held by company for years or less by value would consist of law and analysis sec_851 b provides that a ric includes any in effect an election under the act to be treated as domestic_corporation which at all times during the taxable_year a has bdc the value of and other_securities sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless at least percent its total assets is represented by cash and cash of items including receivables government securities and however securities of other rics investments in other_securities in respect of any one issuer are the an amount not greater in value than percent of limited to the total assets of the taxpayer and to not more than value of the outstanding_voting_securities_of_such_issuer percent of additionally not more than percent of corporation's total assets can be invested in the securities other than government securities or the securities of other of two or more issuers which the rics corporation controls and which are determined under regulations be engaged in the same or similar prescribed by the secretary to trades_or_businesses or related trades_or_businesses of any one issuer the value of the or sec_85i c defines value with respect to non- lysg2zuuuu sb plr-105199-98 publicly_traded_securities as the fair value as determined in good_faith by the board_of directors except that in the case of securities of majority-owned subsidiaries which are investment companies the fair_market_value shall not exceed market_value or asset value whichever is higher sec_851 provides that a corporation that meets the sec_851 requirements of lose its status as subsequent quarter between the value of its various investments and such requirements unless the discrepancy exists immediately after the acquisition of any security or other_property and is wholly or partly the result of such acquisition a discrepancy during a at the close of any quarter shall not a ric because of sec_851 relaxes the asset test provided in a bdc if the sec determines and its assets for any quarter of the taxable_year sec_851 a with respect to certifies to the secretary not earlier than days prior to the close of the taxable_year of the bdc for which the certification applies that such investment_company is principally engaged in the furnishing of capital to other corporations which are principally engaged in the development or exploitation of inventions technological improvements new processes or products not previously generally available sec_851 provides that in the computation of value of investment_company may include the value of any securities of issuer whether or not the investment_company owns more than percent of the outstanding_voting_securities_of_such_issuer the basis of which when added to the basis of the investment_company for securities of such issuer previously acquired did not exceed percent of the value of the total assets of the investment_company at the time of the subsequent acquisition of securities the preceding sentence shall not apply to the securities of issuer if the investment_company has continuously held any security of the issuer or of any predecessor company of the issuer as determined under regulations prescribed by the secretary for taxable_year or more years preceding the quarter of such percent of the in such case an an an sec_851 provides a limitation on the general_rule sec_851 the provisions of under sec_851 at the close of that quarter more than of shall not apply at the close of any quarter of an investment_company if percent of the value of its total assets is represented by securities of issuers with respect to each of which the investment_company holds more than percent of the outstanding voting_securities of that issuer and in respect of each of which or any predecessor thereof the investment_company has continuously held any security for such quarter unless the value of its total assets so represented is reduced to percent or less within days after the close or more years preceding a taxable_year to sec_851 plr-105199-98 of such quarter sec_851 provides that for purposes of sec_851 unless the sec determines otherwise a corporation shall be considered principally engaged in the development or exploitation of inventions technological improvements new processes or for at least products not previously generally available years after the date of the first acquisition of any security in such corporation or any predecessor thereof by the investment its at the date of the acquisition the corporation or company if predecessor was principally so engaged and an investment_company shall be considered at any date to be furnishing capital to any company whose securities it holds if within years prior to such date it has acquired any of the securities or any securities surrendered in exchange therefor from such other company or predecessor thereof in this case company received the certification from the the a ric a ric sec_851 that provides that company was and did not receive such is possible that company would fail to satisfy sec described in principally engaged in the furnishing of capital to other corporations that principally engage in the development or exploitation of inventions technological improvements new processes or products not generally available for year certification is based on the value of assets held by company at the end of the tax_year prior to the year in which company if company relied on intends to elect to be taxed as receiving a certification from-the sec that would be issued within the last days of the tax_year in which it intended to elect to be taxed as certification it sec_851 the asset diversification requirements of quarters of the tax_year and thus fail to qualify as the tax_year sec certification that is based on company's assets for the prior tax_year and representing that its assets continued to non-ric satisfy the requirements under sec_851 through the first and second quarters of company's initial ric year company represented that it intended that on a continuous basis by value throughout year more than percent of would consist of securities of qualified issuers whose securities accordingly have been held by company for years or less based upon the information submitted and representations made and absent sec action to the contrary we conclude that company may utilize the provisions of a the asset qualification test under sec_851 a ric for company resolved this situation by obtaining a for purposes of satisfying furthermore its assets for prior 85l1 e a ruling has been requested concerning the date for determining whether the cumulative income_tax basis of securities of any one issuer exceed sec_5 percent of assets sec_1_851-6 of the income_tax regulations provide the value of company's sec_851 for purposes of sec_851 and in plr-105199-98 its assets under sec_851 a sec_851 in the computation of the that a ric which for the taxable_year meets the sec_851 may include subject_to relevant part certification requirements of the limitations of percent of the value of an quarter of such taxable_year the value of any securities of issuer whether or not the ric owns more than percent of the at the time of outstanding_voting_securities_of_such_issuer the latest acquisition of any securities of such issuer the basis of all such securities in the hands of the ric does not exceed percent of the value of the total assets of the ric at that time a qualification of the 5-percent limitation provided this rule is in for determining whether the cumulative income_tax basis of the securities of any one issuer exceed sec_5 percent of the value of company's total assets is the date of the most recent acquisition of any securities of such issuer accordingly under sec_851 e sec_851 a ii the date for any if company has requested a ruling seeking an interpretation of sec_851 for a the phrase principally engaged for purposes of ric to benefit from the provisions of determine in accordance with regulations issued by certify to the secretary that certain entities are principally engaged in specific activities the determination of whether entities are principally engaged in specific activities we decline to rule on this matter places in the sec the sec must because sec_851 and it the legislative_history of sec_851 indicates that the congressional intent to ease the congress sought to reduce the impediments to the development of venture_capital_companies that congress felt were important for consequently congress relaxed the long-run economic progress burdens of qualification so that venture_capital_companies could qualify as rics sec_851 which creates qualification burden is exemplified in a 10-year grace period in which the activities of the venture capital company will not affect the classification of investment_company as the sec which acquires the securities of another company which is then for principally engaged in developing a new product may continue purposes of this section to hold such securities for a period of years even though during such period the subsidiary company may be actively marketing the product that it has developed h_r the house report indicates that the investment_company a bdc except as otherwise determined by c b 82d cong sess rep the no there is no indication in the code legislative_history that would lead to qualifying bdc would have to requalify to be classified under sec_85l e a qualified issuer for acquisition of additional securities of sec_851 within the 10-year period after the date purposes of or get recertified by the sec as a result of either the a conclusion that a the regulations or the plr-105199-98 aed uy accordingly the issuer were first acquired or in the event that securities of the issuer is not principally engaged on the date of the latter acquisition absent sec action to the contrary sec_851 absent sec action to the contrary for purposes of company may rely on the initial sec determination pursuant to that an issuer in which it holds a security sec_851 investment is principally engaged in the development or exploitation of inventions technological improvements new processes or products not previously generally available qualified issuer fora period of first acquired any interest in predecessor thereof of the date of such acquisition so principally engaged as without the need for further sec certification or approval also absent sec action to the contrary for purposes of sec_851 company may rely on the initial sec determination a qualified issuer issued pursuant to that company is principally engaged in the furnishing of capital to that issuer for a period of first acquired any interest ina security of predecessor thereof even if company acquires more securities of the issuer or its predecessor within the 10-year period without the need for further sec approval or certification years after the date company the issuer or any as long as the issuer or its predecessor was a security of such issuer or any sec_851 with respect to years after the date it company states that it is possible that following its a a ric sec_851 in either case it will either sell assets and distribute however as provided in is predicated on the failure resulting from an qualification as the proceeds to its shareholders or distribute some or all of such actions may assets to its shareholders alter the composition of company's assets so that more than percent of the value of company's assets are securities of a loss of ric single issuer status resulting from failure of the percent asset test under sec_851 b acquisition of assets rather than a sale or distribution of assets which may modify the valuation of sec_1_851-5 example the percent asset diversification requirement of sec_851 b will not lose its status as a subsequent quarter between the value of percent diversification requirement of sec_851 b as or other distribution of assets to discrepancy exists immediately after an acquisition of any security or other_property and is wholly or partly the result of such acquisition a result of any disposition of assets accordingly provided company satisfies at the close of any quarter of its shareholders unless the a discrepancy during its investments and the including any dividend the rics assets a ric because of a taxable_year see it company has requested a ruling concerning whether its capital_loss carryforwards and net_operating_loss carryforwards from c_corporation years can be used to offset company's sec_1374 net recognized built-in gains during company's sec_1374 10-year plr-105199-98 recognition_period following company's conversion to ric status in notice_88_19 1988_1_cb_486 the service announced that a sec_337 c corporation's assets it would promulgate regulations under the authority of with respect to the net built-in_gain of in connection with transactions or events that result in the ownership of such assets by a ric with a basis determined by the reference to the c corporation's basis in such assets notice provides that upon conversion to ric status corporation will recognize any unrealized_appreciation in its assets as corporation had been liquidated on such date in lieu of such gain recognition the regulations provides that will permit taxpayers to elect to be subject_to rules similar to the rules of any regulations implementing the notice of the last c_corporation taxable_year as the service has not promulgated the notice further to date sec_1374 the c che if pursuant to notice_88_19 company may elect to be subject_to s_corporations under under sec_1374 an corporation's capital_loss rules similar to the rules applying to sec_1374 carryforwards and net_operating_loss carryforwards from c_corporation years can be used to offset its built-in gains carryforwards and net_operating_loss carryforwards from c_corporation years can be used to offset company's sec_1374 net recognized built-in gains during company's sec_1374 10-year recognition_period following company's conversion to ric status accordingly company's capital_loss sec_1374 net recognized no opinion is expressed concerning the federal_income_tax treatment of company under any section of the code not addressed furthermore no opinion is expressed concerning whether herein company otherwise qualifies as of chapter taxpayer requesting it that it may not be used or cited as precedent part i this ruling is directed only to the a ric under subchapter_m of the code provides sec_6110 k of the code sincerely assistant chief_counsel financial institutions products alla triyin kraft chief branch enclosures copy of this letter copy for sec_6110 purposes
